                     Case 7:20-cv-01332-PMH Document 55 Filed 10/21/20 Page 1 of 5




                                                                                                         WWW.RIVKINRADLER.COM

                                                                                                         926 RXR Plaza
                                                                                                         Uniondale, NY 11556‐0926
                                                                                                         T 516.357.3000 F 516.357.3333


M I C H E L L E A. B H O L A N
PARTNER
(516) 357-3137
michelle.bholan@rivkin.com
                                                               October 21, 2020
VIA ECF

The Honorable Philip M. Halpern, U.S.D.J.
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 1007

             Re:       Stephenson v. Exclusive Motor-Sports LLC, et al.
                       Docket No. 20-cv-01332(PMH)

Dear Judge Halpern:

             I write on behalf of Bethpage Federal Credit Union (“BFCU”), a Defendant in the above-referenced

case. Specifically, I write in accordance with Rule 2.C. of Your Honor’s Individual Practices in Civil

Cases in response to the letter (the “Letter”) filed by Plaintiff Dana Stephenson (“Plaintiff”) requesting a

pre-motion conference concerning Plaintiff’s anticipated motion for leave to file a third amended

complaint.

             Although a court should generally freely grant leave to amend, “a court may deny leave to amend

where amendment would be futile.” Brunson v. City of New York, No. 17-cv-6605(ALC), 2019 U.S. Dist.

LEXIS 54280, at *13 (S.D.N.Y. Mar. 29, 2019). “Substantive issues, as opposed to issues stemming from

inadequate or inartful pleading, generally render an opportunity to replead as futile.” Meiliang Yue v.

Dep’t of Treasury, 18-cv-6321(ALC), 2019 U.S. Dist. LEXIS 17658, at *8 (S.D.N.Y. Feb. 1, 2019).

             This is Plaintiff’s third attempt to assert a claim under Section 349 of the General Business Law

(“GBL”) where no such claim exists. Specifically, in Count VII of the proposed third amended complaint,



66 South Pearl Street, 11th Floor   25 Main Street                       477 Madison Avenue                    2649 South Road
Albany, NY 12207‐1533               Court Plaza North, Suite 501         New York, NY 10022‐5843               Poughkeepsie, NY 12601‐6843
T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601‐7082            T 212.455.9555 F 212.687.9044         T 845.473.8100 F 845.473.8777
                                    T 201.287.2460 F 201.489.0495
                Case 7:20-cv-01332-PMH Document 55 Filed 10/21/20 Page 2 of 5


RIVKIN RADLER LLP
  The Honorable Philip M. Halpern, U.S.D.J.
  October 21, 2020
  Page 2


  Plaintiff purports to assert a claim under GBL § 349 against BFCU premised upon (i) the Exclusive Motor

  Defendants’ liability thereunder (the “Indirect GBL Claim”); and (ii) BFCU’s direct liability thereunder

  (the “Direct GBL Claim”). Notably, however, Count VII is deficient under either theory of liability as

  alleged in Plaintiff’s second amended complaint, and Plaintiff’s attempt to cure those deficiencies in the

  proposed third amended complaint fails.1

           “To make out a prima facie case under Section 349, a plaintiff must demonstrate that (1) the

  defendant’s deceptive acts were directed at consumers, (2) the acts are misleading in a material way, and

  (3) the plaintiff has been injured as a result.” New York Univ. v. Factory Mutual Ins. Co., No. 15-cv-

  8505(NRB), 2018 U.S. Dist. LEXIS 53418, at *41 (S.D.N.Y. Mar. 27, 2018).

           First, with respect to the Indirect GBL Claim, the third amended complaint is devoid of a single

  factual allegation that remotely suggests that the Exclusive Motor Defendants’ conduct had any impact

  whatsoever on the public at large, which is fatal to Plaintiff’s Indirect GBL claim. See Miller v. HSBC

  1
      To the extent that this Court denies the instant motion, BFCU reserves its right to file a pre-motion

  conference letter seeking leave to file a motion to dismiss the GBL § 349 claim asserted in Plaintiff’s

  second amended complaint. Should this Court grant the instant motion (i) BFCU will follow Rule 4.C of

  Your Honor’s Individual Practices in Civil Cases and exchange two sets of pre-motion conference letters;

  or (ii) alternatively, BFCU respectfully requests that, in light of the fact that the parties have already

  exchanged two sets of letters in connection Plaintiff’s GBL § 349 claim, the Court allow this letter to serve

  as BFCU’s pre-motion conference letter seeking the Court’s permission to file a motion to dismiss the GBL

  § 349 claim asserted in Plaintiff’s third amended complaint.
              Case 7:20-cv-01332-PMH Document 55 Filed 10/21/20 Page 3 of 5


RIVKIN RADLER LLP
  The Honorable Philip M. Halpern, U.S.D.J.
  October 21, 2020
  Page 3


  Bank USA, N.A., No. 13-cv-7500, 2015 U.S. Dist. LEXIS 16736, at *19 (S.D.N.Y. Feb. 10, 2015)

  (dismissing GBL § 349 claim where plaintiff did not allege damage to the consuming public at large and,

  instead, alleged nothing more than injury to herself). Indeed, the Exclusive Motor Defendants’ alleged

  conduct of forging Plaintiff’s signature on a loan document submitted on behalf of Plaintiff could not

  possibly impact anyone other than Plaintiff. Plaintiff attempted to remedy this defect through her first

  amended complaint by pointing to an indictment (the “Indictment”) in support of her contention that she “is

  not the only victim of [the] Exclusive Motor [Defendants’] fraudulent and deceptive conduct,” but the

  Indictment deals with entirely unrelated conduct and likewise fails to identify any conduct that could have

  an impact on consumers. Instead, the Indictment is against Mehdi Moslem and Saad Moslem (collectively,

  the “Moslems”) who purportedly owned Defendant Exclusive Motor Sports LLC (“Exclusive”), and alleges

  that (i) the Moslems concealed Exclusive’s profits to decrease their tax liability; (ii) the Moslems furnished

  false information regarding their personal finances to secure loans for Exclusive and/or Saaed Moslem; and

  (iii) Saaed Moslem made false statements and material omissions in a personal bankruptcy proceeding.

         Notably, because the Indirect GBL Claim as asserted against the Exclusive Motor Defendants fails,

  it likewise fails as asserted against BFCU. Indeed, the Holder Rule provides for liability to any holder of a

  consumer credit contract only where there is liability to the original contracting party.

         Second, Plaintiff’s Direct GBL Claim fares no better as Plaintiff has similarly failed to identify any

  conduct by BFCU to Plaintiff that was consumer-oriented. Plaintiff alleges that after BFCU learned of the

  Indictment, it told its employees to fund all open applications for loans submitted by consumers through the

  Exclusive Motor Defendants. Notwithstanding the fact that this conduct had no impact on Plaintiff, whose

  loan was funded months prior to BFCU’s knowledge of the Indictment, Plaintiff fails to allege why this
                 Case 7:20-cv-01332-PMH Document 55 Filed 10/21/20 Page 4 of 5


RIVKIN RADLER LLP
  The Honorable Philip M. Halpern, U.S.D.J.
  October 21, 2020
  Page 4


  conduct is deceptive or how it was materially misleading to BFCU’s consumers (because it was not).2 In

  any event, the conduct that Plaintiff complains of is that BFCU “impos[ed] forced-place insurance on

  Plaintiff and charg[ed] Plaintiff for that insurance when the vehicle was already in the possession of

  Exclusive Motor Sports and when BFCU’s own email correspondence shows that it was on notice that it

  was dealing with a fraudulent criminal enterprise that was already the subject of [the Indictment].” Thus,

  the only conduct by BFCU directed at Plaintiff that Plaintiff can identify is the quintessential single-shot

  transaction that demonstrates an alleged injury only to Plaintiff. and is insufficient to demonstrate a broad

  impact on consumers. See Womack v. Capital Stack, LLC, No. 18-cv-04192(ALC), 2019 U.S. Dist.

  LEXIS 148644, at *28 (S.D.N.Y. Aug. 30, 2019) (noting that “[a] ‘single shot transaction’ tailored to a

  specific consumer is insufficient to show a ‘broad impact on consumers’” and, instead, “the conduct must

  amount to a ‘standard practice that was [or is] routinely applied to all [consumers]’ who engaged with the

  defendant.”)

           Plaintiff then alleges that BFCU obtained the insurance according to the terms of “the fraudulent

  loan agreement” and that “BFCU’s decision reflected company policy and was not a one-off decision with

  respect to Plaintiff alone.” Although far from a model of clarity, to the extent that Plaintiff alleges that it

  2
      Although not alleged, any suggestion that BFCU’s knowledge of an Indictment for conduct that is entirely

  unrelated to loans submitted by the Exclusive Motor Defendants on behalf of consumers rendered BFCU’s

  conduct in funding loans submitted by the Exclusive Motor Defendants on behalf of consumers somehow

  deceptive and materially misleading would be wholly insufficient to allege the type of conduct necessary to

  sustain a GBL § 349 claim.
               Case 7:20-cv-01332-PMH Document 55 Filed 10/21/20 Page 5 of 5


RIVKIN RADLER LLP
  The Honorable Philip M. Halpern, U.S.D.J.
  October 21, 2020
  Page 5


  was BFCU’s company policy to obtain insurance according to fraudulent loan agreements, such a bald and

  conclusory statement that is bereft of a single allegation in support thereof cannot support a claim under

  GBL § 349. If, instead, Plaintiff is alleging that it was BFCU’s company policy to obtain forced-place

  insurance according to the terms of its loan agreements, such conduct is not deceptive or materially

  misleading. It appears that, despite her numerous attempts to identify a “standard practice” by BFCU,

  Plaintiff has failed to identify any policy that was “routinely applied” to all consumers that dealt with

  BFCU, let alone one that was deceptive or materially misleading.

           Based on the foregoing, any attempt by Plaintiff to amend the GBL § 349 claim as asserted in the

  proposed third amended complaint would be futile. See, e.g., Zhang v. Akami, Inc., No. 15-cv-4946(VSB),

  2017 U.S. Dist. LEXIS 158112, at *31 (S.D.N.Y. Sept. 26, 2017) (denying request to amend GBL § 349

  claim where such amendment would be futile because “[e]ven if Plaintiff were to supplement his Amended

  Complaint with additional facts bolstering his allegations regarding Defendants’ behavior toward their

  employees, this would not transform this employment dispute into a case concerning ‘consumer-oriented’

  conduct with a broader impact on consumers.”)

                                                     Respectfully submitted,

                                                     RIVKIN RADLER LLP

                                                     Michelle A. Bholan

                                                     Michelle A. Bholan
  cc: All counsel of record (via ECF)




  4996402.v1
